Citation Nr: 9934603	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for chronic bronchitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel







INTRODUCTION

The veteran had active service from January 1968 until 
January 1971, and from February 1972 until July 1976.  The 
evidence of record demonstrates service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Anchorage, Alaska.  In September 1995, the veteran 
testified at a personal hearing held at the RO.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  At the personal hearing, the veteran withdrew 
his appeal for service connection for sleep apnea and changed 
the issue to entitlement to service connection for chronic 
bronchitis.  

In September 1998, the Board remanded the case on the basis 
that the veteran identified VA and private medical records 
that had not been requested by the RO. 
Of record are additional private and VA medical records which 
were obtained by the RO in response to the Board's remand.  



FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating a current diagnosis of chronic bronchitis.

2.  The veteran has not been diagnosed as having any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic bronchitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2. The veteran does not have a disorder entitled to 
presumptive service connection 
due to herbicide exposure.  38 U.S.C.A. §§ 1116(a), 5107(a) 
(West 1991); 38 C.F.R. § 3.309(e) (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
chronic bronchitis.  In the interest of clarity, the Board 
will initially review pertinent law and VA regulations; then 
discuss the factual background of this case; and finally 
analyze the veteran's claim and render a decision.

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Presumptive service connection may be granted for diseases 
listed in 38 C.F.R. § 3.309(e) that are associated with 
exposure to certain herbicide agents used in the Republic of 
Vietnam, if such specified diseases shall have become 
manifest to a degree of ten percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of ten percent or more within a year.  38 C.F.R. 
§§ 3.307(a)(6), 3.309 (1999);  see also McCartt v. West, 12 
Vet. App. 164, 168 (1999).

In Combee v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ("the Court") held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by the VA as 
being etiologically related to prior exposure to herbicide 
agents that were used in Vietnam (See 38 C.F.R. § 3.309(e)), 
but must also determine whether the current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  In other words, the fact that the 
veteran did not meet the requirements of 38 C.F.R. § 3.309 
does not in and of itself preclude the veteran from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his disorder.  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical evidence or 
other probative evidence is necessary.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Well-grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Factual Background

The veteran had active service from January 1968 until 
January 1971, and from February 1972 until July 1976, to 
include approximately four-and-one-half years of overseas 
service.  The veteran received medals indicative of service 
in the Republic of Vietnam, including the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  

Service medical records

The January 1968 induction examination report indicated that 
the veteran's lungs and chest were normal.  In a report of 
medical history, dated in January 1968, the veteran indicated 
that he did not have nor did he ever have a chronic cough.

A March 1968 health record noted the veteran's recent 
pneumonia and hospitalization for four days.  The examiner 
noted that the veteran was coughing some.  The veteran's 
lungs were found to be clear.  The examiner diagnosed "no 
clinical evidence of pneumonia.  Patient may have some 
bronchitis."  

In January 1970, the veteran complained of a sore throat, 
headache, runny nose and congested lungs.  The examiner noted 
"few wheezes" during the chest examination, and diagnosed 
viral upper respiratory infection, with bronchitis.  

In an August 1970 medical history record, the veteran 
indicated that he had never been treated for a lung disease.  

A January 1971 report of medical examination evaluated the 
veteran's lungs and chest as normal.  In a report of medical 
history, dated in January 1971, the veteran indicated that he 
did not have nor did he ever have a chronic cough.  The 
examiner noted "pneumonia 1968"in the January 1971 report 
of medical history.  

A December 1971 report of medical examination evaluated the 
veteran's lungs and chest as normal.  In a report of medical 
history, dated in December 1971, the veteran indicated that 
he did not have nor did he ever have a chronic cough.  

In January 1974, the veteran complained of vomiting, coughing 
and a sore throat.  Upon examination, the examiner indicated 
that the veteran's chest was clear to auscultation.  The 
examiner diagnosed cold syndrome.  

A January 1974 report of medical examination evaluated the 
veteran's lungs and chest as normal.

The July 1976 service discharge examination report indicated 
that the veteran's lungs and chest were normal. 

Post-service medical records

A private medical record, dated in October 1979, noted the 
veteran's complaints of dizziness and near loss of 
consciousness.  The examiner noted no intercurrent illnesses 
and diagnosed vertigo.  A private medical record dated in 
September 1981 noted that the veteran had been an outpatient 
at a private hospital in November 1979 for vertigo.  

During the veteran's Agent Orange examination in May 1993, he 
reported service in Vietnam and exposure to spraying of 
Herbicide Orange.  The examiner opined that the veteran had 
early chronic obstructive pulmonary disease, reflected by 
reduced forced volume capacity on the spirometry.

The veteran underwent a VA examination in July 1993.  He 
indicated that he had pneumonia while in basic training and 
was hospitalized for three days.  The veteran indicated that 
he was taking medication for a mild upper respiratory 
infection.  Regarding his cardiorespiratory system, the 
veteran indicated that he occasionally had a few wheezes. The 
veteran indicated that he underwent an Agent Orange 
examination several months prior to the VA examination.  Upon 
physical examination, the veteran's chest expanded well and 
his lungs were clear to palpation, percussion, and 
auscultation.  The examiner provided an impression of a 
normal, healthy male.  

In July 1993, the VA sent correspondence to the veteran 
regarding his participation in the Agent Orange Registry.  A 
VA medical doctor stated that he had reviewed the veteran's 
medical and military history, and explained that a May 1993 
medical examiner noted that the veteran had a mild 
restriction on his pulmonary function test.  The VA medical 
doctor opined that the mild restriction probably was not of 
clinical significance.  

The veteran was evaluated for a sleep disorder in June 1994.  
The examiner noted that the veteran experienced near syncope 
secondary to coughing several times a week.  The examiner 
recommended that the veteran discontinue smoking, and 
indicated that pulmonary function tests should be considered 
when the patient has a history of cough syncope.  In July 
1994, the veteran was further evaluated.  He stated that he 
woke up gasping for breath in the middle of the night.  The 
impression after diagnostic testing was sleep apnea.

In a July 1994 statement in support of claim, the veteran 
indicated that while in the military service, he was 
hospitalized in 1968 for pneumonia, which later developed 
into bronchitis.  He indicated that he had an ongoing 
pulmonary function problem.  The veteran stated that during 
an Agent Orange examination in May 1993, he was found to have 
some restriction in his pulmonary function test.  The veteran 
stated that this problem had to be addressed, as he believed 
it would become chronic and worsen with age.  The veteran 
stated that Dr. F. placed him on medication for what the 
doctor considered to be excessive wheezing.  The veteran 
stated that he underwent a sleep study in June 1994, and that 
Dr. A.M. told him that he had only 65 percent oxygen level in 
his blood which, in the doctor's opinion, showed some sort of 
pulmonary restriction.  

In August 1994, the veteran was referred for a VA 
examination.  The patient medical record indicated that the 
veteran had a history of a daily productive cough, and noted 
his past history of hospitalization for pneumonia and 
bronchitis in 1968.  
VA x-ray reports, dated in August 1994, showed moderate 
overinflation of the lungs with flattening of the diaphragms 
compatible with chronic obstructive pulmonary disease.  
Rather prominent bronchovesicular markings were noted.  The 
examiner provided an impression of findings compatible with 
chronic obstructive pulmonary disease, and no convincing 
evidence of acute disease.

In September 1994, a VA physician was requested to provide a 
medical opinion as to whether there was any relationship 
between the veteran's in-service respiratory problems and any 
current respiratory disabilities.  The examiner stated that 
the veteran was hospitalized for four days in 1968 for a 
respiratory condition and that all chest x-rays taken while 
in the service were normal.  The examiner opined that there 
was no relationship between an in-service respiratory 
condition and current sleep apnea, with chronic obstructive 
pulmonary disease.

In September 1994, the RO denied the veteran's claim of 
entitlement to service connection for sleep apnea, with 
chronic obstructive pulmonary disease.  In March 1995, the 
veteran filed a notice of disagreement with the RO's decision 
and requested a personal hearing.  

In September 1995, the veteran testified at a personal 
hearing held at the RO.  The veteran withdrew his appeal 
regarding the issue of service connection for sleep apnea and 
changed the appeal to entitlement to service connection for 
chronic bronchitis.  The veteran testified that he first 
developed a pulmonary condition during basic training around 
February 1968.  He stated that he was hospitalized for 
pneumonia for three days and that it took approximately three 
weeks for him to recover.  He testified that he was re-
hospitalized for walking pneumonia for one week and that he 
was pulled out of the hospital to go to Vietnam, although he 
still had symptoms of fever and cough.  He stated that he had 
bedrest in Vietnam for two weeks.  After the bedrest ended, 
he stated that he was better in a way, but that he had 
recurrences of fever and cough through January 1971, whenever 
the monsoon season began.  The veteran testified that during 
an eleven-month civilian period, he had a wheezing cough if 
he was exposed to dampness or the cold.  He stated that 
during his second tour of duty, from February 1972 until July 
1976, the symptoms of hacking, coughing, dizziness, and light 
headedness would occur every once in a while.  He stated that 
he was treated for these symptoms after service in or around 
1979, 1981 and 1983.  The veteran testified that he 
experienced symptoms of vertigo when he coughed too much.  He 
indicated that since the early 1980's, he had bronchitis, 
dizziness, and coughing attacks, which he seemed to 
experience during the winter.  The veteran stated that his 
father had bronchitis.  

A VA chest x-ray report, dated in February 1996, indicated 
that there was an oblique, linear opacity in the right 
atypical region felt to be compatible with scarring, but that 
otherwise, the lungs were clear.  In March 1996, a VA medical 
examiner noted a plan to rule out chronic obstructive 
pulmonary disease.  In May 1996, a VA examiner noted "mild 
chronic obstructive pulmonary disease."

A February 1997 VA chest x-ray report indicated no evidence 
of acute disease or change since the study of February 1996.

An August 1998 VA outpatient urgent care record noted the 
veteran's complaints of congestion and pain in the left 
breast area radiating through to the back.  The VA record 
noted that the veteran smoked two packs of filtered 
cigarettes for over twenty years.  The examiner noted cough 
with sputum, smoker's cough without fever.  The examiner 
noted that the veteran's chest had a normal contour 
appearance and that the lungs were clear to auscultation and 
percussion.  


Analysis

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that he suffers from chronic 
bronchitis as a result of his military service.

Also as noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), three elements must be satisfied in order for a claim 
to be considered well grounded: competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The veteran's service medical records show that VA examiners 
diagnosed possible bronchitis, in March 1968, and viral upper 
respiratory infection, with bronchitis, in January 1970.  
Arguably, the second prong of the Caluza analysis , evidence 
of in-service incurrence, has been met.

Upon review of the record, Board finds that the veteran's 
claim of service connection for chronic bronchitis is not 
well grounded for the following reasons. 

First, there is no competent medical evidence of record 
showing that the veteran currently suffers from chronic 
bronchitis.  The Board notes that the veteran has been 
diagnosed with chronic obstructive pulmonary disease after 
service, but that no medical examiner diagnosed chronic 
bronchitis.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or well 
grounded claim.  Accordingly, the first prong of Caluza has 
not been met.

Second, there is no medical evidence of record demonstrating 
a nexus between the veteran's claimed chronic bronchitis and 
his periods of active service.     Moreover, because there is 
no medical evidence of record consistent with chronic 
bronchitis, between the time the veteran left service in July 
1976 until the present, there can be no finding that his 
claim is well grounded on the basis of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997). 

As a final matter, notwithstanding the fact that the veteran 
has indicated, and the service medical records verify, that 
bronchitis was suspected during basic training, before he 
went to Vietnam, the Board has will briefly review Agent 
Orange regulations in the context of this claim.

Presumptive service connection for a disorder due to 
herbicide exposure pursuant to 38 C.F.R. § 3.309(e) cannot be 
granted because, except for respiratory cancers, other lung 
diseases are excluded from the regulation.  Further, the 
Secretary of VA formally announced in the Federal Register, 
on August 8, 1996, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted." 61 Fed.Reg. 41442-41449 (August 8, 
1996).  Accordingly, the presumption of exposure to an 
herbicide agent is not available to the veteran.  

Absent presumptive service connection, the veteran must 
submit other medical evidence in support of his claim.  See 
Combee.  In this case, there is no medical evidence of record 
to support the proposition the veteran's alleged bronchial 
disorder was caused by herbicide exposure.

In essence, the only evidence of record supporting the 
veteran's contentions are his own written statements.  As a 
matter of law, the veteran (as a layperson) is not competent 
to offer opinions as to diagnosis and etiology of claimed 
disabilities.  Such statements do not satisfy the medical 
nexus requirement and cannot, therefore, render his claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In conclusion, no competent medical professional has 
diagnosed chronic bronchitis post-service nor has a medical 
professional related the veteran's claimed chronic bronchitis 
to service to any incident thereof, including exposure to 
herbicides to Vietnam.  As noted above, the veteran himself 
is not competent to do so.  For the foregoing reasons, the 
veteran's claim is not well grounded, and the benefit sought 
on appeal is denied. 

Additional matter

VA is under no further duty to assist the veteran in 
developing facts pertinent to his claim since it is not well 
grounded.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). 

In September 1995, the veteran testified that he changed his 
last name in 1972.  The RO requested all service medical 
records existing under both names.  Additionally, in 
September 1998, the Board remanded this case on the basis 
that the veteran identified medical records that had not been 
requested by the RO.  The RO thereafter requested and 
obtained additional VA and private medical records.  VA is 
not on notice of any additional known and existing evidence 
that would render the veteran's claim well grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well 
grounded, at a minimum, competent medical evidence of a 
current diagnosis of chronic bronchitis and that such disease 
can be medically linked to service. 


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for chronic bronchitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that in September 1994 a VA medical examiner specifically opined that there 
was no relationship between the veteran's in-service respiratory problems and any current respiratory 
condition.  

